IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                 January 2022 Term                     FILED
                                 _______________
                                                                  April 26, 2022
                                    No. 21-0253                     released at 3:00 p.m.
                                                                EDYTHE NASH GAISER, CLERK
                                                                SUPREME COURT OF APPEALS
                                 _______________                     OF WEST VIRGINIA



                                     JARED M.,
                             Petitioner Below, Petitioner

                                          v.

                                    MOLLY A.,
                            Respondent Below, Respondent

       ____________________________________________________________

                 Appeal from the Circuit Court of Monongalia County
                        The Honorable Cindy S. Scott, Judge
                             Civil Action No. 13-D-528

                        REVERSED AND REMANDED
       ____________________________________________________________

                             Submitted: March 15, 2022
                               Filed: April 26, 2022


J. Marty Mazezka, Esq.                         Michelle L. Bechtel, Esq.
Charleston, West Virginia                      Gianola, Barnum, Bechtel & Jecklin, L.C.
Counsel for Petitioner                         Morgantown, West Virginia

                                               Alyson A. Dotson, Esq.
                                               Ambler & Dotson, LC
                                               Lewisburg, West Virginia
                                               Counsel for Respondent

JUSTICE ARMSTEAD delivered the Opinion of the Court.

JUSTICE ALAN D. MOATS, sitting by temporary assignment.
CHIEF JUSTICE HUTCHISON and JUSTICE WOOTON dissent and reserve the right
to file dissenting Opinions.




                                    i
                             SYLLABUS BY THE COURT


              1.     “In reviewing a final order entered by a circuit court judge upon a

review of, or upon a refusal to review, a final order of a family court judge, we review the

findings of fact made by the family court judge under the clearly erroneous standard, and

the application of law to the facts under an abuse of discretion standard. We review

questions of law de novo.” Syl. Pt., Carr v. Hancock, 216 W. Va. 474, 607 S.E.2d 803

(2004).




                                             ii
Armstead, Justice:

              The petitioner father in this matter, Jared M., 1 filed a petition in the Family

Court of Monongalia County seeking to modify a parenting plan for his daughter, E.M.,

due to substantial changes in circumstances. The family court denied the petition and

subsequently awarded attorney fees to the respondent mother, Molly A. The Circuit Court

of Monongalia County affirmed these decisions, and Jared M. filed this appeal.

              Based on the record before us, the arguments of the parties, and the

applicable law, we find that the family court’s finding of no substantial change in

circumstances was clearly erroneous; therefore, we reverse and remand this matter to the

family court for further proceedings consistent with this opinion.

                  I. FACTUAL AND PROCEDURAL BACKGROUND

              Jared M. and Molly A. share a child, E.M., who was born in February 2012.

In September 2013, E.M. was diagnosed with a brain tumor, which was surgically

removed. Removal of the brain tumor also entailed removing E.M.’s pituitary gland,

resulting in the requirement that she be administered hormone replacement medication. As

a result, her caretakers must be attentive and prepared to administer medication

immediately, particularly during times of illness, stress, or elevated temperatures.

Otherwise her health can deteriorate rapidly in a life-threatening manner.




              1
               In cases involving sensitive facts, we use initials to identify the parties. See
W. Va. R. App. P. 40(e) [eff. 2010]; see also State v. Edward Charles L., 183 W. Va. 641,
645 n.1, 398 S.E.2d 123, 127 n.1 (1990).
                                             1
              Jared M. and Molly A., who were never married, ceased cohabiting in or

about December 2013, and Jared M. filed a family court petition to establish custody and

a parenting plan. While the case was pending, E.M.’s brain tumor returned, and in August

2014, she underwent a radioactive implant procedure. Fortunately, the tumor has not

returned.

              In September 2014, when E.M. was approximately two years and eight

months old, Jared M. and Molly A. signed an agreed parenting plan. The parenting plan

designated Molly A. as E.M.’s custodian and primary residential parent, with Jared M.

having parenting time with E.M. from Wednesday morning to Thursday evening each week

and every other weekend from Friday evening to Sunday evening. This arrangement meant

that Molly A. had E.M. approximately seventy percent of the time during a given two-week

period. Each parent also received one week of summer vacation with the child.

              At the time of the September 2014 parenting plan, Jared M. was working

full-time. Molly A. was unemployed and provided full-time care. The parenting plan gave

Molly A. primary responsibility for coordinating and scheduling E.M.’s weekly therapies

and designated Molly A. as the “primary contact” for E.M.’s medical providers. Due to

E.M.’s medical condition, the parenting plan expressly required each parent, while

exercising physical custody, to “be present at all times[,]” provided that the child could be

left with a grandmother. No other person was to care for E.M. without the other parent’s

consent, and each parent had a right to babysit whenever the other parent planned to leave




                                             2
the child in a non-grandparent’s care for more than four hours. The family court approved

the parenting plan in November 2014.

              In December 2017, Jared M. filed a petition to modify the parenting plan. He

alleged that circumstances had changed substantially due to a number of factors, including:

his job change, Molly A.’s joining the workforce, E.M.’s age and enrollment in

kindergarten, and Molly A.’s regular use of babysitters other than grandmothers. Jared M.

further alleged that his income had declined, that Molly A. had failed to notify him of a

medical malpractice suit regarding E.M., and that the parenting plan was “not working as

contemplated” and was “manifestly harmful to the child.” 2 As a result of the changes in



              Specifically, Jared M. alleged, in part, as follows in his Petition and Motion
              2

to Modify Parenting Plan:

              4. The parties have experienced a substantial change of
                 circumstance as follows:
                 a. The Petitioner has changed job duties and is self-
                     employed and his hours are more flexible to allow time
                     for him with the minor child.
                 b. The Respondent was not employed at the time that the
                     parties entered into the parenting plan is now employed
                     full time for her family.
                 c. The Respondent is residing in Morgantown and the
                     Petitioner is residing in Morgantown.
                 d. The minor child is now school age and enrolled in
                     kindergarten at St. Francis.
                 e. The child is enrolled in private school and the parties
                     have been sharing the cost of tuition, fees, and uniforms
                     equally.
                 f. Respondent has regularly allowed other people besides
                     the grandmothers to watch the minor child including,
                     the Respondent’s boyfriend, her step-father, and a
                                                                             (continued . . .)

                                              3
circumstance alleged by Jared M., he stated in his petition that “[t]he Petitioner desires the

parenting plan be modified to provide the Petitioner with additional quality time given the

parties’ proximity to one another, the parties’ employment changes, and due to the needs

of the child due to her age and maturity.” Accordingly, Jared M. sought, among other

things, equal parenting time, a modification of child support, and a new babysitting rule

that would require the parent with physical custody who was required to be absent to allow

the other parent to babysit in lieu of the grandmothers.

              Following extensive discovery, the family court conducted an evidentiary

hearing in October 2018. The hearing lasted more than seven-and-a-half hours. Jared M.



                       babysitter that the minor child has mentioned on several
                       occasions.
                  g.   The Petitioner and Respondent have been equally
                       involved in the child’s medical treatment since birth and
                       the Petitioner is well able to care for the child and has
                       while she was in his care.
                  h.   The Petitioner’s income has decreased due to the
                       employment change which would warrant a change in
                       the child support.
                  i.   It not clear due to the Respondent’s securing of
                       employment whether medical insurance is available to
                       her at a reasonable cost through her employment. The
                       Petitioner provides health insurance for the child despite
                       being self-employed. He believes this issue needs to be
                       addressed.
                  j.   The Respondent has violated the shared decision
                       making provisions of the parenting plan by filing a
                       medical malpractice lawsuit related to the minor child’s
                       serious medical problems but did not tell or inform the
                       Petition of the suit which he just happened to find. The
                       Petitioner should have been notified and part of the
                       litigation since the parties were jointly involved in the
                       child’s care since birth.
                                                 4
presented testimony from twelve witnesses, including Jared M. and Molly A., and entered

32 exhibits into evidence. Molly A. offered only one witness, the child’s pediatric

endocrinologist. 3 The family court denied Jared M.’s petition from the bench and later

entered a written order.

              The family court’s January 2019 order finds no substantial change in

circumstances due to E.M.’s additional three years of age, 4 Molly A.’s new job, or Jared

M.’s job change. Although Molly A. “was a stay-at-home mother until the child started

school[,]” the court found that Molly A.’s eventual “work outside of the home” was

“anticipated” due to her “need to support herself and the child.” Regarding Jared M.’s job

change, the court found that Jared M. remains a “full-time independent contractor who

spends time in the corporate office” and that his tax returns show he “travelled 30,000 miles

in 2016 and 2017[.]” Significantly, the family court also found that Jared M. had consumed

“a voluminous amount of the [c]ourt’s time” and dismissed a substantial number of

additional arguments raised by Jared M. The family court did, however, modify the

parenting plan’s babysitting rule to provide that each parent must be offered the right to

care for E.M. whenever the other parent is away for more than 24 hours and to include a




              3
               The family court heard the endocrinologist out of order and, after hearing
Jared M.’s witnesses, found that no additional witnesses were necessary.
              4
                The family court arrived at three years by measuring “from the entry of the
current parenting plan to the filing of the Petition for Modification . . . .”
                                               5
memorandum of understanding between the parties that resulted from mediation. Subject

to these modifications, the parenting plan was ratified and confirmed. 5

              In January 2019, Molly A. renewed a prior motion for attorney fees, arguing

that Jared M. “acted in bad faith, wantonly[,] and for oppressive reasons.” 6 After a further

hearing, the family court entered a February 2019 final modification order awarding Molly

A. $5,000 in attorney fees. The family court explained that “it should have been clear to .

. . [Jared M.] that there was no substantial change in circumstances to warrant a

modification of the parenting plan . . . .”

              Jared M. separately appealed both orders to circuit court, and after

consolidating the appeals, the circuit court affirmed the family court’s orders ratifying and

confirming the parenting plan and awarding Molly A. attorney fees in a February 26, 2021

order. 7 According to the circuit court order, though the parenting plan made no provision



              The family court order also memorialized the parties’ agreement to add
              5

Molly A.’s boyfriend, Jared M.’s girlfriend, and Molly A.’s stepfather to the list of
approved babysitters.
              6
                See Syl. Pt. 3, Sally-Mike Properties v. Yokum, 179 W. Va. 48, 365 S.E.2d
246 (1986) (“There is authority in equity to award to the prevailing litigant his or her
reasonable attorney’s fees as ‘costs,’ without express statutory authorization, when the
losing party has acted in bad faith, vexatiously, wantonly or for oppressive reasons.”).
              7
                 The circuit court entered a cursory order affirming the family court in
August 2019. On appeal, we reversed the circuit court and remanded the case for a proper
order to be entered. See Jared M. v. Molly A., No. 19-0764, 2020 WL 7233165, *1 (W.
Va. Dec. 7, 2020) (memorandum decision) (“[I]n the order on appeal, the circuit court
failed to set forth findings of fact and conclusions of law sufficient to allow meaningful
appellate review. We, therefore, reverse the circuit court’s August 1, 2019, order and
remand the case to the circuit court with instructions to draft a new order setting forth
findings of fact and conclusions of law sufficient for meaningful appellate review.”).
                                             6
for changes in employment, neither the parents’ new jobs nor “the various other changes

that have taken place” are “significant enough” to warrant a modification. Regarding

counsel fees, the circuit court merely recited the family court’s findings and upheld the

award of counsel fees without further analysis.

              Jared M. appeals from the circuit court’s February 26, 2021 order.

                              II. STANDARD OF REVIEW

              In this appeal, Jared M. challenges a circuit court order that affirms a family

court final modification order. We have held that


                     [i]n reviewing a final order entered by a circuit court
              judge upon a review of, or upon a refusal to review, a final
              order of a family court judge, we review the findings of fact
              made by the family court judge under the clearly erroneous
              standard, and the application of law to the facts under an abuse
              of discretion standard. We review questions of law de novo.

Syl. Pt., Carr v. Hancock, 216 W. Va. 474, 607 S.E.2d 803 (2004). With this standard of

review in mind, we will consider Jared M.’s appeal.

                                      III. ANALYSIS

              Jared M. raises three assignments of error. He contends (a) that the family

court erred by failing to find a substantial change in circumstances, (b) that the family court

erred by failing to make any findings regarding E.M.’s best interests, and (c) that the family




                                              7
court erred by awarding attorney fees to Molly A. 8 Jared M. claims, in particular, that

E.M.’s advancement in age and maturity, Molly A.’s entry into the workforce, and his own

job change—whether these changes are considered alone or in combination—demonstrate

that a substantial change in circumstances has occurred for purposes of the modification

statute. 9 Molly A. denies these claims, but after careful review, we agree with Jared M.

that a substantial change in circumstances has occurred.

             A. Modification Based on a Substantial Change in Circumstances.

             The applicable provision of the West Virginia Code provides that:

                      [e]xcept as provided in section 9-402 [§ 48-9-402] or 9-
             403 [§ 48-9-403], a court shall modify a parenting plan order
             if it finds, on the basis of facts that were not known or have
             arisen since the entry of the prior order and were not
             anticipated therein, that a substantial change has occurred in
             the circumstances of the child or of one or both parents and a
             modification is necessary to serve the best interests of the child.


             8
               Jared M.’s assignments of error improperly focus on the circuit court. See
Carr at 475, 607 S.E.2d at 804, syl. pt. (“In reviewing a final order entered by a circuit
court judge upon a review of, or upon a refusal to review, a final order of a family court
judge, we review the findings of fact made by the family court judge under the clearly
erroneous standard, and the application of law to the facts under an abuse of discretion
standard. We review questions of law de novo.” (emphasis added)). Accordingly, we have
considered his assignments of error to address alleged errors at the family court level.
             9
                 Jared M. also contends that E.M.’s “drastic improvement in her medical
condition” and her changed “needs” operate “in conjunction with her advancement in age
and maturity” to compose a substantial change in circumstances. Jared M. did not
specifically cite E.M.’s improved medical condition as a distinct basis for relief in his
petition before the family court. Nevertheless, because E.M.’s medical condition provides
inseparable context for the parenting plan, and Jared M. requested modification of the
parenting plan “due to the needs of the child due to her age and maturity[,]” (emphasis
added), we deem it appropriate to consider E.M.’s medical condition in connection with
Jared M.’s other alleged changes in circumstances.
                                             8
W. Va. Code § 48-9-401(a) (eff. 2001) (emphasis added). Thus, the statute establishes

three criteria for change-in-circumstances modifications. First, the facts relevant to the

change in circumstances must not have been “known” or “anticipated” in the order that

established the parenting plan. Ibid. Second, the change in circumstances, whether “of the

child or of one or both parents[,]” must be “substantial[.]” Ibid. Third, the modification

must be “necessary to serve the best interests of the child.” Ibid.

               B. Changes Not Anticipated in the Parenting Plan.

               Jared M.’s petition to the family court identified his own job change, Molly

A.’s entry to the workforce, and E.M.’s increased age and enrollment in kindergarten as

changed circumstances, yet the family court order only addressed whether Molly A.’s new

employment was anticipated. 10 On this point, the family court found that “[i]t was

anticipated that . . . [Molly A.] would begin to work outside of the home in the future

because she would need to support herself and the child.” (Emphasis added.) According

to the family court, Jared M. and Molly A.’s father “could not be expected” to “support

[her] the rest of her life.”

               Regardless of whether these assumptions about Molly A.’s eventual need for

employment ultimately proved to be correct, such assumptions were not addressed in the

original parenting plan. “[U]nder the plain meaning of the statute, the relevant question is

not whether a particular change in circumstance could have been anticipated, but whether




                The family court appears to have determined that no analysis was
               10

necessary because Jared M.’s job change and E.M.’s increased age were not “significant[.]”
                                           9
the parenting plan actually did anticipate, and provide accommodation for, the particular

change.” Skidmore v. Rogers, 229 W. Va. 13, 21, 725 S.E.2d 182, 190 (2011). “The phrase

‘not anticipated therein’ does not mean that the change in circumstance could not have

been anticipated generally, but rather that the parenting plan order does not make

provisions for such a change.” Ibid. Indeed, we have stated that “[w]hether . . . a change

in circumstance could have been anticipated when the original parenting plan order was

entered is of no consequence.” Ibid.

              In this case, the parenting plan sought to be modified makes no provision for

the changes in circumstances identified by Jared M. It does not say, for example, what

happens if Jared M. acquires a new job that affords him more (or less) flexibility to care

for E.M. Nor does it say what happens if Molly A. begins working outside the home. The

parenting plan is silent on these matters despite allocating to Molly A. primary

responsibility for the “coordination and scheduling of the child’s weekly therapies.”

(Emphasis added.) Similarly, the parenting plan does suggest that adjustments will occur

at any stage of E.M.’s life. 11 Accordingly, we find that the parenting plan did not provide


              11
                We note that the parenting plan contains boilerplate language about such
things as unexpected days home from school, communication regarding educational needs
and performance, equal access to educational records, and cooperation regarding school
and social commitments. However, the parenting plan also contains the following detailed
language, crafted by the parties for their unique circumstances:

                     Due to the child’s medical condition, the parent in
              whose physical custody the child is in shall be present at all
              times. The first baby sitter rule shall apply. However, the child
                                                                              (continued . . .)

                                             10
for Jared M.’s job change, Molly A.’s entry to the workforce, or E.M.’s increased age and

maturity. Accordingly, such changes were not “anticipated” in the parenting plan as that

term is used in W. Va. Code § 48-9-401(a).

             C. Changes Alleged Were Substantial.

             Because we find that these changes were not “anticipated” in the parenting

plan, the question becomes whether these changes amount to “a substantial change . . . in

the circumstances of the child or of one or both parents . . . .” Ibid. We find that a

substantial change in circumstances has occurred.

             Any analysis of the parties’ circumstances must begin with E.M.’s unique

health conditions and history. When the parties signed the parenting plan in September

2014, only a year had passed since E.M. had experienced life-altering surgery for a brain

tumor. In August 2014—the month before the parties signed the parenting plan—E.M.’s

brain tumor had returned, and a radioactive implant had been utilized. In the years since

then, however, E.M.’s brain tumor has not recurred. Though she remains “medically




             may be left in the physical care and custody of the child’s
             maternal grandmother, paternal grandmother, or step-
             grandmother . . . , without notice to the other party. The other
             party must be contacted to care for the child if either parent will
             be absent from the child for a period of more than four (4)
             hours, unless the child is left in the physical care and custody
             of the child’s maternal grandmother, paternal grandmother or
             step-grandmother. The parties expressly agree that no other
             person shall provide care for the child, other than her
             grandmothers, without the approval of the other parent.

(Emphasis added.)
                                             11
fragile” and requires attentive and informed caregivers, in the words of her doctor, she

“does well and looks completely normal when she is healthy, which she usually is[.]”

(Emphasis added.) As a result, E.M. is able to participate in ordinary childhood activities

like boating and swimming and going to school, the beach, or a football game.

              E.M.’s medical history lends particular significance to the fact that E.M. was

less than three years old when the parties agreed to the parenting plan. As we have

previously observed, “children under the age of three years who are more susceptible to

illness, need consistent close interaction with fully committed adults . . . .” Syl. Pt. 1, in

part, In re R. J. M., 164 W. Va. 496, 266 S.E.2d 114 (1980). Close interaction and full

commitment were particularly vital for E.M. because her medical conditions required

careful monitoring and because, as a two-year-old, she would not likely have had the verbal

skills, or perhaps even the self-awareness, to communicate how she was feeling—at least

not to the same degree as a school-aged child. Though only four years had passed between

the 2014 signing of the parenting plan and the 2018 evidentiary hearing before the family

court, those were consequential years for E.M. She began those four years as a toddler and

emerged from them as a first-grader. Certainly, “the advance in a child’s age will [not]

necessarily constitute a basis for a modification of a parenting plan order in all cases.”

Skidmore at 22 n.3, 725 S.E.2d at 191 n.3. This “is a case specific question . . . .” Ibid.

However, we find that on these facts, and for this child, four years of time and childhood

development, combined with the improvement in her medical condition, represented “a

substantial change . . . in the circumstances of the child” for purposes of West Virginia


                                             12
Code § 48-9-401(a) and that the family court committed clear error when it determined

otherwise.

              For similar reasons, we believe that Molly A.’s transition from stay-at-home

mother to an employee who travels out-of-town to work, and occasionally for work, also

represents a substantial change in circumstances. In 2014, E.M.’s tender age and fragile

health made it logical for the parties to allocate the vast majority of parenting time to the

parent who could devote her full time and attention to the child and to severely limit the

identity of persons who could care for the child in either parent’s absence. Plainly, this

arrangement was in E.M.’s best interest. According to E.M.’s doctor, Molly A. is

              an extremely careful and conscientious mother, who is attuned
              to the needs of her child, and is able to detect even subtle
              changes in her behavior, which may herald an impending
              illness. Thanks to the constant interaction with [E.M.] for the
              last few years, and the close attention she has paid to [E.M.]’s
              behavior and reactions to sickness, Ms. [A.] has developed the
              expertise and the unique ability to recognize [E.M.]’s clinical
              deterioration at a very early stage of an illness, which has been
              and is an invaluable asset in the care of her daughter.

              Molly A.’s special competence as a caregiver, while extremely important to

the well-being of E.M., became less relevant when E.M. began school and Molly A.

accepted employment at her father’s company. Now, instead of spending her day caring

for E.M., Molly A. commutes to work from Morgantown to Bridgeport and attends to

matters relevant to her job. On at least one occasion, she has even traveled overseas for

her work. Thus, while the evidence reflects that Molly A. gives E.M. significant care and

attention, E.M. no longer receives her mother’s care on a full-time basis in the same manner


                                             13
that she did before E.M. started school and Molly A. began working full-time. Indeed,

such close attention from her mother (or a grandmother) no longer seems necessary to the

same degree due to the fact that E.M. now attends school and sometimes remains at school

for an extra hour of the day in an after-school program. 12 Conversely, the evidence

reflected that Jared M.’s work schedule changed in a manner that allowed him more

flexibility. When the parenting plan was signed, Jared M. worked three or four days per

week in the office from approximately 8:00 a.m. until approximately 5:00 p.m. Now,

though he continues to work full time and still goes into the office, he testified that his

hours are more flexible. Indeed, his boss testified that Jared M. sets his own schedule.

Additionally, the company Jared M. works for moved its headquarters to Morgantown in

April 2018, which allows Jared M. to be in the vicinity of E.M.’s school, even when he is

at the office. This change in circumstances related to Molly A.’s work schedule, combined

with a change in the job duties and work schedule of Jared M., represent a significant

change in circumstances.

             Based upon on these facts and for this child, the positive and encouraging

improvement to E.M.’s health and her resulting ability to attend school, combined with the




      12
         Our discussion of this change in circumstances should not in any way be read as
a negative reflection on Molly A.’s decision to work outside the home, nor are we
suggesting that E.M.’s school attendance or participation in an after-school program is
somehow unreasonable. See W. Va. Code § 48-9-401(c) (“Unless the parents have agreed
otherwise, the following circumstances do not justify a significant modification of a
parenting plan except where harm to the child is shown: . . . [c]hoice of reasonable
caretaking arrangements for the child by a legal parent, including the child’s placement in
day care.” (emphasis added)).
                                            14
modifications in work schedules of both Molly A. and Jared M., constitute a substantial

change in circumstances. The family court committed clear error when it found to the

contrary.

              D. Best Interests of the Child and Counsel Fees.

              The third question under W. Va. Code § 48-9-401(a) is whether “a

modification is necessary to serve the best interests of the child.” The family court never

reached this stage of the analysis because it found no substantial change in circumstances. 13

Indeed, the family court awarded counsel fees to Molly A. because it found that the absence

of a substantial change in circumstances “should have been clear to” Jared M. Because we

find that a substantial change in circumstances has occurred, we also find that the family

court erred both by failing to decide whether further modification of the parenting plan was

necessary for the child’s best interests and by awarding counsel fees to Molly A.

Accordingly, upon remand of this matter to the circuit court, we direct the circuit court to

conduct an analysis of whether the substantial change of circumstances present in this case

renders a modification of the parenting plan necessary to serve the best interests of E.M.,

and to make appropriate findings regarding such analysis.




              13
                 As Molly A. points out, the family court made some minor modifications
to the parenting plan and found that the parenting plan, “as modified above, is in the best
interests of the child.” Those modifications, however, were made pursuant to West
Virginia Code § 48-9-402(b)(2) (eff. 2001) (authorizing “a minor modification” without
showing changed circumstances). On appeal, Jared M. challenges the family court’s
refusal to award a change-in-circumstances modification under West Virginia Code § 48-
9-401(a), which imposes its own best-interests analysis.
                                            15
                                  IV. CONCLUSION

             Based on the foregoing, we reverse the circuit court’s February 26, 2021

order affirming the family court, and we remand this case to the family court for further

proceedings consistent with this opinion.

                                                                Reversed and remanded.




                                            16